Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 9/22/21. Since the initial finding, no claims have been amended, added, or canceled. Thus, claims 1-20 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “710” (Fig. 7).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: “710” (Fig. 7).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claim limitations are interpreted under 35 USC 112(f).
Claim Objections
5.	Claims 1, 8-11, 13, and 15 are objected to because of the following informalities:  
Regarding claim 1, the limitation “that can receive pressurized air” (ln. 3) should read --that is configured to receive pressurized air-- to avoid any confusion that use of the term “can” might render the limitation optional. Similarly, the limitations “the light emitter can direct light” (ln. 7) and “the light emitting surface can be pressed into the skin” (ln. 9) should read --the light emitter is configured to direct light-- and --the light emitting surface is configured to be pressed into the skin--, respectively.
Regarding claim 8, the limitation “a cuff that can is positionable” (ln. 2) should read --a cuff that is positionable--. Additionally, the limitation “that can receive pressurized air” (ln. 3) should read --that is configured to receive pressurized air-- to avoid any confusion that use of the term “can” might render the limitation optional. Similarly, the limitations “the light emitter can direct light” (ln. 6) and “wherein controller can adjust” (ln. 8) should read --the light emitter is configured to direct light-- and --wherein the controller is configured to adjust--, respectively.
Regarding claims 9-11, the limitation “the controller adjusts the intensity or duration” (Claims 9 and 10, ln. 1-2; claim 11, ln. 2) should read --the controller is configured to adjust the intensity or duration--. The term “configured to” should be used to avoid any confusion that the claim might be directed to a method as opposed to a device.
Regarding claim 13, the limitation “the photometer generates a signal” (ln. 1-2) should read --the photometer is configured to generate a signal-- to avoid any confusion that the claim might be directed to a method as opposed to a device.
Regarding claim 15, the limitation “the controller adjusts the intensity or duration” (claim 15, ln. 2) should read --the controller is configured to adjust the intensity or duration--. The term “configured to” should be used to avoid any confusion that the claim might be directed to a method as opposed to a device. Similarly, the limitation “the photometer generates a signal” (ln. 1-2) should read --the photometer is configured to generate a signal-- to avoid any confusion that the claim might be directed to a method as opposed to a device.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2, 9, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, the limitation “at least about 3 mm” (ln. 2) is unclear as to the scope of the term “at least about.” The applicant does not provide any indication in their specification as to what range of sizes is covered by the term “at least about.” See MPEP 2173.05(b)(III)(A). 
	Regarding claim 9, the term “the fat layer” (ln. 2) lacks an antecedent basis.
	Regarding claim 13, the terms “the thickness” (ln. 2), “the fat layer” (ln. 2), and “the transmissivity” (ln. 2) lack antecedent bases.
	Regarding claim 15, the terms “the thickness” (ln. 3), “the fat layer” (ln. 4), and “the transmissivity” (ln. 4) lack antecedent bases.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Detaboada (WO 2018/026680).
Regarding claim 17, Detaboada discloses a method of providing light therapy (Figs. 28-29, systems 400 and 500 are configured to provide light therapy via light therapy systems 420, 520, and 522), the method comprising: providing a pressure cuff having a light emitter on an interior surface thereof (Figs. 28-29, device bodies 410 and 510 are sleeves or cuffs that have light emitter systems 420, 520, and 522 on an interior surface. Pg. 24, ln. 26-28, discloses that the light therapy systems may be coupled on an inner wall surface of the device bodies 410 and 510); positioning the cuff on or near a body part (Pg. 24, ln. 28, discloses that the device bodies abut the user’s body part); inflating the cuff and pressing the light emitter directly or indirectly against the skin of the body part (Pg. 24, ln. 7-10, discloses that one or more chambers of the device bodies 410 and 510 may be pressurized with air. Pg. 24, ln. 26-28, discloses that the light therapy systems 420, 520, and 522 would be adjacent the user’s body part); determining the intensity or duration of light to be applied from the light emitter to the body part in relation to a condition of the body part (Pg. 25, ln. 14-18, discloses that the light therapy may be modulated based on physiological sensors that are in communication with a controller system 430 or 530. Modulation of light therapy must involve adjustment of either duration or intensity); and powering the light emitter so that the light is applied to the body part at the determined intensity or duration (Pg. 25, ln. 14-18, discloses that the controller systems 430 or 530 modulate (i.e. power) the light therapy based on signals from the physiological sensors).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Detaboada.
	Regarding claim 1, Detaboada discloses a light therapy system (Figs. 28-29, systems 400 and 500) comprising: a pressure cuff system comprising a cuff that is positionable on or near a body part of a user (Figs. 28-29, device bodies 410 and 510 are sleeves or cuffs that are positionable on a limb of a user) and that are configured to receive pressurized air to selectively pressurize and depressurize the cuff (Pg. 24, ln. 7-13, discloses that bodies 410 and 510 define one or more chambers that may be pressurized by a fluid such as air or water); and a light emitting system comprising a light emitter (Figs. 28-29, light therapy systems 420, 520, and 522), the light emitting member being controllably powerable (Pg. 3, ln. 6-8, discloses that a controller system provides control signals to control (i.e. power) the light source), wherein the light emitting system is positionable on an interior surface of the cuff so that the light emitter is configured to direct light onto the body part (Pg. 24, ln. 26-28, discloses that the light therapy systems 420, 520, and 522 may be coupled to an inner wall surface of the devices bodies 410 and 510 to abut the user’s body part), and wherein the light emitter has a light emitting surface (Figs. 28-29, light therapy systems 420, 520, and 522 must have some surface that emits light).
	Detaboada does not explicitly disclose that the light emitting members of the embodiments of Figures 28-29 comprise: (1) a supporting structure, or (2) that the light emitting surface is a sufficient height from the supporting structure such that the light emitting surface can be pressed into the skin and into a fatty layer of the body part when the cuff is pressurized.
	However, Detaboada discloses separate embodiments having a light emitting system comprising a support structure and a light emitter (Fig. 9 depicts a light emitting system comprising a support structure 94 and at least one light source 98 that is supported by the support structure 94. Additionally, Figs. 23-24 depicts a light emitting system comprising a support structure 258 and a light delivery system 256 that is supported by the support structure 258). These two embodiments additionally disclose that the light emitter has a light emitting surface that is a sufficient height from the supporting structure such that the light emitting surface is configured to be pressed into the skin and into a fatty layer of the body part (Fig. 9, the at least one light source 98 has a surface that is depicted as pressing into the musculature 90 of the user, wherein the surface of the at least one light source 98 has a height relative to the supporting structure 94. Additionally, Fig. 23, depicts the light delivery system 256 having an upper surface that has a height relative to the supporting structure 258. This upper surface of the light delivery system 256 would press into the tissue of the user’s body part during use). Finally, Databoada discloses that such a configuration allows for the light therapy system to be maintained at a desired location during the treatment process (Pg. 14, ln. 27-29), and that such a configuration can be used to convey the light in ways to control the beam dimensions and divergence at the skin (Pg. 21, ln. 17-19, discloses that the light delivery system can include a light guide 262 that controls or modifies the light beam to enhance the therapeutic effect).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting system of Detaboada to comprise a supporting structure and a light emitter having a light emitting surface, wherein the light emitting surface is a sufficient height from the supporting structure such that the light emitting surface can be pressed into the skin and into a fatty layer of the body part as taught by Databoada. Such a modification would help to maintain the light therapy system at a desired location during the treatment process. Additionally, the modification would help to control the light beam dimensions and divergence at the skin for an enhanced therapeutic effect.
	Regarding claim 2, the modified light therapy system of Detaboada has the height of the light emitting surface as at least about 3 mm (Pg. 21 discloses that the light guide 262 may have a height from about 3 mm to about 10 mm).
	Regarding claim 3, the modified light therapy system of Detaboada has the light emitter comprising a plurality of arrays of light emitters, each associated with a different muscle group of the body part (Fig. 29 depicts two light therapy systems 520 and 522, wherein these two light therapy systems would be placed at different muscle groups of the body part).
Regarding claim 8, Detaboada discloses a light therapy system (Figs. 28-29, systems 400 and 500) comprising: a pressure cuff system comprising a cuff that is positionable on or near a body part of a user (Figs. 28-29, device bodies 410 and 510 are sleeves or cuffs that are positionable on a limb of a user) and that are configured to receive pressurized air to selectively pressurize and depressurize the cuff (Pg. 24, ln. 7-13, discloses that bodies 410 and 510 define one or more chambers that may be pressurized by a fluid such as air or water); a light emitting member comprising a light emitter positioned on the supporting structure (Figs. 28-29, light therapy systems 420, 520, and 522), wherein the light emitter is positionable on an interior surface of the cuff so that the light emitter is configured to direct light onto the body part (Pg. 24, ln. 26-28, discloses that the light therapy systems 420, 520, and 522 may be coupled to an inner wall surface of the devices bodies 410 and 510 to abut the user’s body part); and a controller capable of controllably powering the light emitter (Pg. 3, ln. 6-8, discloses a controller system configured to provide control signals to control the light source), wherein the controller is configured to adjust the intensity or duration of the light directed onto the body part in response to an input or measurement related to a condition of the body part (Pg. 25, ln. 14-18, discloses that the light therapy may be modulated based on physiological sensors that are in communication with a controller system 430 or 530. Modulation of light therapy must involve adjustment of either duration or intensity).
Detaboada does not explicitly disclose that the light emitting members of the embodiments of Figures 28-29 comprise: a supporting structure in addition to the light emitter.
	However, Detaboada discloses separate embodiments having a light emitting system comprising a support structure and a light emitter (Fig. 9 depicts a light emitting system comprising a support structure 94 and at least one light source 98 that is supported by the support structure 94. Additionally, Figs. 23-24 depicts a light emitting system comprising a support structure 258 and a light delivery system 256 that is supported by the support structure 258). These two embodiments additionally disclose that the light emitter has a light emitting surface that is a sufficient height from the supporting structure such that the light emitting surface is configured to be pressed into the skin and into a fatty layer of the body part (Fig. 9, the at least one light source 98 has a surface that is depicted as pressing into the musculature 90 of the user, wherein the surface of the at least one light source 98 has a height relative to the supporting structure 94. Additionally, Fig. 23, depicts the light delivery system 256 having an upper surface that has a height relative to the supporting structure 258. This upper surface of the light delivery system 256 would press into the tissue of the user’s body part during use). Finally, Databoada discloses that such a configuration allows for the light therapy system to be maintained at a desired location during the treatment process (Pg. 14, ln. 27-29), and that such a configuration can be used to convey the light in ways to control the beam dimensions and divergence at the skin (Pg. 21, ln. 17-19, discloses that the light delivery system can include a light guide 262 that controls or modifies the light beam to enhance the therapeutic effect).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting system of Detaboada to comprise a supporting structure and a light emitter having a light emitting surface, wherein the light emitting surface is a sufficient height from the supporting structure such that the light emitting surface can be pressed into the skin and into a fatty layer of the body part as taught by Databoada. Such a modification would help to maintain the light therapy system at a desired location during the treatment process. Additionally, the modification would help to control the light beam dimensions and divergence at the skin for an enhanced therapeutic effect.
Regarding claim 14, the modified light therapy system of Detaboada has the light emitter comprising a plurality of arrays of light emitters, each associated with a different muscle group of the body part (Fig. 29 depicts two light therapy systems 520 and 522, wherein these two light therapy systems would be placed at different muscle groups of the body part).
12.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Detaboada, as applied to the rejections of claims 1 and 8 above, and further in view of Feinstein (2013/0085420).
	Regarding claims 4 and 16, the modified light therapy system of Detaboada does not disclose that the supporting structure and the light emitter are on a liner, the liner being removably attached to the interior surface of the cuff.
	However, Feinstein teaches an orthosis for muscular and rehabilitation of the lower extremities (Fig. 6) comprising a sleeve (Fig. 6, sleeve 317) and stimulating components disposed on the interior of the sleeve (Fig. 6, electrodes 303), wherein the stimulating components are located on a liner (Figs. 9-10, electrode 303 is located on a fastening layer 407 (“liner”)), wherein the liner is removably attachable to the interior surface of the sleeve ([0060] discloses that the fastening layer 407 can be made of VELCRO® that would allow for secure attachment to the inner lining of sleeve 317). Feinstein additionally teaches that having a removable liner/layer would allow for easy re-positioning of the electrodes on the sleeve to accommodate patient’s unique anatomy or concentrate the stimulation to certain areas of the patient’s leg ([0060]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the supporting structure and the light emitter of the modified light therapy system of Detaboada to be located on a liner that is removably attachable to the interior surface of the sleeve as taught by Detaboada in order to allow the stimulating light emitting system to be re-positioned on the sleeve to accommodate patient’s unique anatomy or concentrate the stimulation to certain areas of the patient’s leg.
13.	Claims 5-6, 9-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Detaboada, as applied to the rejections of claims 1, 8, and 17 above, and further in view of Robins et al (2007/0129776).
	Regarding claims 5 and 11, the modified light therapy system of Detaboada have physiological sensors capable of measuring a property of the body part (Pg. 25, ln. 14-17, discloses that physiological sensors are configured to send signals to the controller system of the device for modulating the light therapy).
	The modified light therapy system of Detaboada does not have the physiological sensor as a photometer.
	However, Robins teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can be photometers ([0198] discloses the detectors 527 as optical detectors), wherein these detectors can measure a property of the body part, such as skin color ([0201]) or body fat ([0203]). The control system is configured to control the light emitting system based on this sensed data ([0099] and [0204]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified light therapy system of Detaboada to have a photometer for measuring properties of the body part (such as skin color or body fat) as taught by Robins to have a feedback loop that allows the controller to modulate the light therapy based on the measured properties.
	Regarding claim 6 and 12, the modified device of Detaboada (as modified in the rejection of claim 5 above) has a photometer positionable on the interior surface of the cuff (Robin, Fig. 5C, detector 527 is located on an interior surface of the sleeve 500).
	Regarding claim 9, the modified device of Detaboada does not have the controller configured to adjust the intensity or the duration of the light in response to a thickness of the fat layer of the body part.
	However, Robin teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can sense the thickness of fat layers, wherein the controller modulates the light emitting system based on the sensed fat layers ([0203]-[0204]). The adjustment by the controller includes the duration and the intensity of the light emitting system ([0199]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controller of the modified device of Detaboada to adjust the intensity or duration of the light in response to the thickness of the fat layer as taught by Robin to tailor the light therapy treatment to the body properties of the user.
	Regarding claim 10, the modified device of Detaboada does not have the controller configured to adjust the intensity or the duration of the light in response to a skin color of the body part.
	However, Robin teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can sense the skin color of the body part, wherein the controller modulates the light emitting system based on the skin color ([0201]). The adjustment by the controller includes the duration and the intensity of the light emitting system ([0199]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controller of the modified device of Detaboada to adjust the intensity or duration of the light in response to the skin color of the body part as taught by Robin to tailor the light therapy treatment to the body properties of the user.
	Regarding claim 13, the modified device of Detaboada has the photometer configured to generate a signal in relation to the thickness of the fat layer of the body part (Robin, [0203]-[0204], discloses measuring the body fat percentages and determining the resistance of the body tissue based on the detectors 527).
	Regarding claim 15, the modified device of Detaboada does not have a plurality of photometers and wherein the controller adjusts the intensity or duration of the light in response to a signal from the photometers, wherein the photometer generates a signal in relation to the thickness of the fat layer of the body part or the transmissivity of the body part, wherein the light emitter comprises a plurality of arrays of light emitters, each associated with a different muscle group of the body part, and wherein each photometer is positionable on the interior surface of the cuff in proximity to a respective array.
	However, Robins teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can be photometers ([0198] discloses the detectors 527 as optical detectors), wherein these detectors can measure a property of the body part, such as skin color ([0201]) or body fat ([0203]). The control system is configured to control the intensity or duration of the light emitting system based on this sensed data ([0099], [0199], and [0204]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified light therapy system of Detaboada to have a plurality of photometers for measuring properties of the body part (such as skin color or body fat) as taught by Robins to have a feedback loop that allows the controller to modulate the light therapy based on the measured properties. The modified device would have a photometer at each of the light therapy systems 520 and 522 of Detaboada, wherein the photometers and light therapy systems would be positioned on the interior surface of the cuff (Detaboada, Pg. 24, ln. 26-28, discloses the light therapy systems 520 and 522 as coupled to an inner wall surface of the device body 510).
	Regarding claim 18, Detaboada does not disclose the condition of the body part is the thickness of a fat layer of the body part or a skin color of the body part.
	However, Robins teaches an external wearable light therapy system (Fig. 5C, therapy system 500) comprising a light emitting system (Fig. 5C, light emitting system 122) and a plurality of detectors that are communicatively coupled to a controller (Fig. 5C, detectors 527 are coupled to controller 114. See [0198]. These detectors can be photometers ([0198] discloses the detectors 527 as optical detectors), wherein these detectors can measure a property of the body part, such as skin color ([0201]) or body fat ([0203]). The control system is configured to control the light emitting system based on this sensed data ([0099] and [0204]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified light therapy system of Detaboada to have a photometer for measuring properties of the body part (such as skin color or body fat) as taught by Robins to have a feedback loop that allows the controller to modulate the light therapy based on the measured properties.
	Regarding claim 19, the modified device of Detaboada (as modified in the rejection of claim 18 above) uses a photometer to measure the condition of the body part and uses the measurement to determine the intensity of duration of the light ([0198]-[0199] discloses the detectors 527 and the controller 114 working to determine the duration and intensity of the light treatment based on the condition of the body part (e.g. fat layer or skin color)).
	Regarding claim 20, the modified device of Detaboada has the photometer as position on the interior surface of the cuff (Robin, Fig. 5, depicts the detectors 527 on an inner surface of the cuff. In the modified device, the detectors 527 of Robin would be placed near the light therapy systems 420, 520, or 522 of Robin, which is also located on the interior surface of the cuff).
14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Detaboada, as applied to the rejection of claim 1 above, and further in view of Geurts et al (2017/0113063).
	Regarding claim 7, the modified device of Detaboada does not have the cuff as integrated into a chair.
	However, Geurts teaches a phototherapy device comprising a patch or sleeve (Fig. 3a) that may be an integrated part of a massage chair ([0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Detaboada to be an integrated part of a massage chair as taught by Geurts in order to provide the light and compression therapy in a convenient manner to a user who is in a relaxed state.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hsien (2020/0016031) discloses an acupressure sleeve having infrared therapy.
Lach et al (2018/0228689) discloses a sleeve comprising LED lights or laser treatment.
Liu (2017/0319866) discloses a neck collar with massaging function and infrared light therapy.
Ross (2017/0304139) discloses a limb wrap with an activation element for compression therapy or light therapy.
Cheatham et al (2017/0157431) discloses a limb sleeve with light therapy.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785